Citation Nr: 0915436	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1980 to September 1980 and again from February 1983 to 
November 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDING OF FACT

There is no competent evidence that shows a causal link 
between the Veteran's current low back disability and any 
remote incident of service.


CONCLUSION OF LAW

The Veteran's low back disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
occurred therein. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in June 2005 and March 2006.  The June 2005 
letter advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The March 2006 letter 
explained how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records and 
Social Security Administration (SSA) disability benefits 
records identified by the Veteran have been obtained, to the 
extent possible.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded medical examination to obtain an 
opinion as to whether his low back disability can be directly 
attributed to service.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of arthritis is over a decade after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges his current low back disability is a 
direct result of years of physical exertion which started in 
the Army.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records confirm the Veteran 
had periodic complaints of low back pain and treatment for 
lumbosacral strain.  Specifically, the Veteran complained of 
low back pain in October 1985, February 1986, April 1987, 
June 1988 and September 1990, sometimes attributed to heavy 
lifting and sometimes attributed to running drills.  At those 
times, the Veteran's low back pain was diagnosed as possible 
contusion, acute lumbosacral strain, or muscle spasm.  The 
complaints were treated conservatively with heat or ice and 
rest.  The Veteran's November 1993 separation examination is 
silent as to any complaints or objective findings of a 
chronic low back disability.  Rather, it is clear the 
Veteran's low back complaints and treatment throughout his 
military service were isolated in nature and were not present 
on separation from the military.  The service treatment 
records simply do not support a finding of in-service 
incurrence of a chronic low back disability.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran's current back 
condition is related to his various in-service complaints and 
treatment for low back pain or any other remote incident in 
service. The Board concludes it is not.

After service, the Veteran alleges he did not have any 
medical treatment for his back until he injured himself doing 
yard work in April 2005, over one decade after service.  
Rather, he alleges he had backaches maybe 1 to 2 times per 
year where he sought Chiropractic treatment, but nothing 
else.  The Board notes that private chiropractic records 
prior to 2005 are silent as to any treatment to the low back.  
Rather, chiropractic treatment records indicate treatment for 
elbows, the left arm and neck pain from 2000 to 2002.  

There simply are no medical records indicative of any post-
service low back treatment until April 2005.  Indeed, the 
Veteran concedes his low back was not very bothersome prior 
to April 2005.  The Board also finds noteworthy the Veteran 
filed for disability benefits in July 2004 for other 
unrelated disabilities and, at that time, did not allege a 
low back disability related to service.

On April 9, 2005, the Veteran concedes he injured his low 
back doing yard work, to include specifically, prolonged 
squatting and heavy lifting.  The Veteran was admitted to the 
emergency room and ultimately underwent surgery on his low 
back from this April 2005 injury.  The Veteran alleges his 
private neurosurgeon opined the degenerative condition of his 
spine could be directly attributed to years of physical 
exertion which started while he was serving in the Army.  The 
private records identified were obtained by the VA and, 
regrettably, no such opinion is found therein.  Rather, 
medical records confirm the April 2005 injury and treatment 
thereafter, but do not indicate any relation or mention to 
his military service.

The Veteran is also receiving Social Security Administration 
(SSA) disability benefits as of April 2005 indicating the 
Veteran's primary disability, namely his low back disability, 
is due to the April 9, 2005 post-service injury.  

The Veteran was afforded a VA examination in May 2008 to 
ascertain whether the Veteran's current low back disability 
could be related to the intermittent complaints and treatment 
of low back pain/strain in the military.  The examiner fully 
reviewed the C-file and accurately noted the Veteran's 
contentions.  The examiner ultimately diagnosed the Veteran 
with herniated intervertebral disk L4-L5 opining as follows:

...[T]he Veteran had self limited low back strain 
while in the military with the last entry being 
1990.  

However, the Veteran's current disability is due 
to residuals of the Veteran's acute herniated disk 
which occurred in April of 2005 and for which he 
had surgery.  There is therefore no relationship 
between the Veteran's current disability and his 
service connected low back strain.  Thus, the 
Veteran's current L4-L5 disk herniation with 
residual pain and disability is not cause nor was 
the result of the Veteran's military lumbar 
strain.  

The Board finds the examiner's opinion compelling.  It is 
based on a complete review of the claims folder, the 
Veteran's contentions, and a thorough physical examination.  
The opinion, moreover, is thorough and well-supported with 
the evidence of file.  Also compelling, no medical 
professional has ever opined the Veteran's low back 
disability is related to any in-service incident and indeed 
the medical evidence is consistently and conclusively to the 
contrary. 

The Board has considered the Veteran's statements that he 
suffered with chronic low back pain continuously since his 
service in the Army.  In accordance with the recent decision 
of the United States Court of Appeals for the Federal Circuit 
in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the 
Board concludes that the lay evidence presented by the 
Veteran concerning his continuity of symptoms after service 
is credible regardless of the lack of contemporaneous medical 
evidence.  The Veteran's belief, however, that in-service 
physical strenuous activity and intermittent back pain caused 
his current low back disability is not competent because, 
again, the Veteran has not demonstrated he posses the medical 
knowledge or training to decipher medical laboratory results.  
See Rucker, 10 Vet. App. at 74.  The Veteran's claim also 
fails based upon the lack of medical nexus associating his 
claimed symptoms in service to a current disability.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

In other words, even in the absence of any medical treatment 
for low back pain from his separation in 1993 to April 2005, 
the Board accepts the Veteran's contention that he still had 
intermittent back pain during that time.  He is not, however, 
competent to establish a medical nexus and no medical 
professional has ever linked his current low back disability 
to any remote incident of service.  Indeed there is medical 
evidence to the contrary.

In light of the medical evidence described above, the Board 
finds that service connection for a low back disability is 
not warranted.  Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


